      Case 1:20-cv-00198-DMT-CRH Document 11 Filed 12/11/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Mitzel Builders, Inc. d/b/a North Valley
                                    )
Homes,                              )
                                    )    ORDER FOR MID-DISCOVERY
             Plaintiff,             )    STATUS CONFERENCE
                                    )
      vs.                           )
                                    )
Auto-Owners Insurance Company and   )
American Modern Home Insurance      )
Company,                            )
                                    )    Case No. 1:20-cv-198
             Defendant.             )
______________________________________________________________________________

       IT IS ORDERED:

       A mid-discovery status conference will be held before the magistrate judge on June 18,

2021, at 9:00 a.m. The conference will be conducted via telephone conference. To participate in

the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 11th day of December, 2020.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
